Citation Nr: 1506249	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-14 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to a rating in excess of 20 percent for DDD of the lumbar spine prior to July 30, 2010.

3.  Entitlement to a rating in excess of 10 percent for DDD of the lumbar spine beginning July 30, 2010.

4.  Entitlement to service connection for mild acromioclavicular joint arthritis, right shoulder.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for a right ankle disability. 

7.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Office (RO).

The RO issued a rating decision in August 2010 that reduced the Veteran's service-connected DDD of the lumbar spine.  The Board finds that correspondence from the Veteran indicates disagreement with the reduction, as well as disagreement with the RO's failure to increase his rating as he continued to assert the condition had worsened.  While the appeal was developed as a rating restoration claim, the Board finds the underlying claim for increased rating to be part and parcel of the appeal, and it has thus been included above.  The underlying increased rating claim arguably was implicitly denied by the RO.  See Cogburn v. Shinseki, 24 Vet. App. 205, 210 (2010).  Moreover, the Board finds this interpretation of the appeal to be of the greatest benefit to the Veteran, and most consistent with his intentions.

The issues of entitlement to service connection for the right shoulder disability, a right and left ankle disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The VA examination of July 30, 2010 showed material improved residuals of DDD of the lumbar spine. 

2.  In an August 2010 rating decision, the RO reduced the Veteran's disability rating for DDD of the lumbar spine to a 10 percent evaluation, effective July 30, 2010.

3.  At the time of the reduction of the 20 percent disability evaluation, the service-connected DDD of the lumbar spine was shown to have improved and warranting an evaluation less than 20 percent. 

4.  Prior to July 30, 2010, the Veteran's back disability was manifested by forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees.

5.  Beginning July 30, 2010, the Veteran's back disability was manifested by forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees.


CONCLUSIONS OF LAW

1.  The reduction of the 20 percent rating for the service-connected DDD of the lumbar spine on July 30, 2010 was proper, and the requirements for restoration have not been met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).

2.  The criteria for a rating in excess of 20 percent for DDD of the lumbar spine prior to July 30, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).

3.  The criteria for a rating in excess of 10 percent for DDD of the lumbar spine beginning July 30, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion thereof the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In a claim for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009). 

The RO provided the Veteran with pre-adjudication VCAA notice by letter, dated in June 2010, before the rating decision which is appealed.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence of an increase in severity and the types of evidence the Veteran was expected to provide, including the information VA would need in order to obtain, on his behalf, any private, VA or other Federal records.  He was informed that VA would consider evidence of the nature and symptoms of the condition, the severity and duration, and impact of the condition and symptoms on employment. 

In regards to the VA's duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The RO has obtained the Veteran's service treatment records (STRs) and VA outpatient treatment records.

The Veteran has been afforded VA examinations.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The examinations were full, complete and adequate.

As there is no indication that the Veteran was unaware of what was needed for claim substantiation or any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Evaluation of DDD of the lumbar spine

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.

Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014). 

If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).
VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40. 

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The regulations provide a General Rating Formula for Disease and Injuries of the Spine that is applicable to Coded 5235 to 5243 unless 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The RO rated the Veteran's DDD of the lumbar spine disability pursuant to Diagnostic 5242 (degenerative arthritis of the spine).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected, a 10 percent rating is warranted if there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

A 20 percent rating is warranted if there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or, where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  Id.

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  

Service treatment records show that the Veteran was treated for low back and pain and a strain.  VA treatment records show that the Veteran continues to receive treatment for his back disability; however they are silent in regard to range of motion of the Veteran's spine.

The VA examination in June 2008 showed that the Veteran has DDD of the lumbar spine.  During the examination, the Veteran reported he has flare ups which occur weekly and last 12 hours.  He stated that they are precipitated by lifting and sleeping in the wrong position and they are alleviated by rest, medications and massage by friend.  He asserts there is additional limitation of motion and functional impairment during the flare ups.  

The examiner found that the range of motion of the thoracolumbar spine was that of forward flexion performed to 60 degrees, extension performed to 10 degrees, left and right lateral flexion performed to 20 degrees, left and right lateral rotation performed to 40 degrees.  The examiner noted that repetition caused no change in the range of motion but increasing pain.  The sensory examination was normal and there was no atrophy of the muscles.  

The Veteran was afforded another VA examination in July 2010.  During the examination, the Veteran reported that since his last examination he had had increasing pain and a decrease in his ability to perform physical activity such as lifting and bending.  He asserted that he had several visits to the ER due to his low back problem, making him incapacitated, unable to perform any activities, and requiring bedrest as ordered by physician.  He indicated that this occurred about once every 2 to 3 months, due to simple causes such as bending over.  He stated his back makes him unsteady at times and has caused him to drop to his knees.  He indicated this happens up to 2 times a week at times.  He asserted he has flare ups with any prolonged standing, lifting, bending, and squatting on his knees.  He indicated he has been unable to hold a job position due to his lumbar spine.  

The examiner found that the range of motion of the thoracolumbar spine was that of forward flexion performed to 82 degrees (74 degrees with repetition), extension performed to 20 degrees (16 degrees with repetition), left lateral flexion performed to 36 degrees, right lateral flexion performed to 30 degrees (25 degrees with repetition), left and right lateral rotation performed to 25 degrees.  The examiner noted that there was a lost in his range of motion with repetition due to pain.  The examiner stated that the Veteran had normal 5 of 5 strength and normal sensation in the bilateral lower extremities.  She asserted that the straight leg raises and Babinski test were negative with no noted foot drop.  She reported no tenderness on palpation of the paraspinal muscles and slight lordosis.  X-ray studies showed minimal narrowing of disc space at L5-S1.  The examiner diagnosed lumbar central disc protrusion with annular bulge and facet fusion with ventral cyst and sciatica with bilateral lower extremities.  

The Veteran was afforded his most recent VA examination in March 2012.  The examiner found that the range of motion of the thoracolumbar spine was that of forward flexion performed to 80 degrees (90 degrees with repetition) , extension performed to 30 degrees, left and right lateral flexion performed to 30 degrees, left and right lateral rotation performed to 30 degrees.  The examiner noted that there was no limitation in range of motion with repetition.  She indicated that the Veteran has flare ups with overactivity.  She asserted there was no guarding or muscle spasm of the lumbar spine.  There was no muscle atrophy and the Veteran's sensory examination was normal.  The straight leg raising test was negative and there were no neurologic abnormalities or findings related to the lumbar spine.  She noted the Veteran does not have intervertebral disc syndrome.

Addressing the period prior to July 30, 2010, a rating higher than the currently assigned 20 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  The Veteran did not have ankylosis, and flexion of 30 degrees or less has not been demonstrated, even when accounting for factors such as pain or repetitive motion.  Accordingly, a rating higher than 20 percent is not warranted.

As a consequence of the VA examination in July 2010 the RO reduced the rating for DDD of the lumbar spine from 20 percent to 10 percent effective July 30, 2010, the date of the examination showing improvement. 

In light of the evidence of record, the Board finds that the Veteran's disability rating was properly reduced as there was a showing of material improvement that is reasonably certain to be maintained.  In July 2010, the VA examination showed that the Veteran's range of motion of the thoracolumbar spine was that of forward flexion performed to 82 degrees.  The sustained improvement was demonstrated by the findings in the March 2012 VA examination which shows that the Veteran's range of motion of the thoracolumbar spine was that of forward flexion performed to 80 degrees.  

The RO reduced the evaluation based on the Veteran's range of motion from 20 percent to 10 percent.  While the reduction effectuated by the RO was initially based on a single VA examination, the later VA examination showed the improvement had been sustained.  The Board notes that the examinations forming the basis for the reduction are full and complete as the examination upon which the rating was originally based.  The facts established that there had been material improvement and therefore, the reduction was proper.  Thus, the Veteran's claim for restoration of the 20 percent rating is denied.

The Board also notes that where the evaluation of a disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) regarding proper notice for reductions does not apply.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); see also VAOPGCPREC 71-91 (Nov. 7, 1991)

While the Board finds the Veteran competent to testify as to his symptoms, the medical findings, which directly address the criteria under which the service-connected disability is evaluated, are more probative and credible than his assessment of the severity of his disability.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
The Board notes that the Veteran's lay statements regarding the severity of his disability were considered.  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant the higher rating for his DDD of the lumbar spine disability; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record. Therefore, the more probative medical evidence is against the claims.

Addressing the period beginning July 30, 2010, a rating higher than the currently assigned 10 percent requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran's July 2010 and March 2012 VA examinations showed forward flexion of the thoracolumbar spine greater than 60 degrees.  The March 2012 examiner also asserted there was no guarding or muscle spasm of the lumbar spine.  Accordingly, a rating higher than 10 percent is not warranted.

In reaching this conclusion, it is noted that the Veteran describes frequent flare-ups and incapacitating episodes, however he is not shown to have intervertebral disc syndrome (IVDS).  Also, the evidence does not show that the Veteran has had a total duration of incapacitating episodes that would amount to a higher rating even if it was due to IVDS.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1). 

The Board also finds that a separate rating for a neurological deficit due to the lumbar spine disability is not assignable since the Veteran is not shown to have any related findings.  Sensory testing was shown to be normal and there was no objective evidence of neuropathy or radiculopathy.

In reaching this decision, the Board has also considered whether this case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The Board finds that Veteran's reports of pain and limitation of motion of the lumbar spine are reasonably addressed by the schedular criteria for evaluating the service-connected DDD of the lumbar spine. Accordingly, referral for extraschedular consideration is not required in this case.


ORDER

A rating in excess of 20 percent for DDD of the lumbar spine prior to July 30, 2010, is denied.

Restoration of a 20 percent evaluation for DDD of the lumbar spine is denied.

A rating in excess of 10 percent after July 30, 2010 is denied.  


REMAND

The Veteran contends that he had symptoms of a right shoulder, right ankle, and left ankle injury since service.  VA treatment records note a diagnosis of mild acromioclavicular joint arthritis of the right shoulder and complaints of pain in both ankles.  The Veteran contends that these injuries have sustained since he was involved in a motor vehicle accident during service.  There has been no VA examination to determine if there is a causal relationship between the Veteran's claimed current disabilities and any injury sustained during the Veteran's service.  Thus, the Board finds that examinations are needed. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4).

Here, the Veteran's claim for an increased rating for DDD of the lumbar spine included a claim for a TDIU, as the evidence indicates that he may be unemployable due to his lumbar spine disability.  The RO has not, however, adjudicated this claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The RO should have the Veteran scheduled for VA examinations to determine the nature and etiology of the mild acromioclavicular joint arthritis of the right shoulder and the claimed right and left ankle disabilities.  Any indicated testing should be performed. 

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion based on the specific case facts and medical principles as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's mild acromioclavicular joint arthritis of the right shoulder and/or the claimed right and left ankle disabilities had its clinical onset during service or otherwise is due to an event or incident of the Veteran's period of active service. 
The examiner must consider lay statements referable to the in-service occurrence of an injury and the continuity of symptomatology since service.

2.  Take appropriate action to develop and adjudicate the Veteran's claim for a TDIU, to include, requesting any required forms to be completed and a VA examination to address the question of whether the Veteran's service-connected disabilities render him unemployable.

3.  After completing development, the RO shall readjudicate the claim remaining on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


